Pottle, J.
1. The primary purpose of the act approved August 21, 1911 (Acts 1911, p. 137), is the preservation of game and fish; but, as incidental to this purpose, it is by section 7 of the act made a misdemeanor to “hunt or fish upon the lands of another, with or without a license, without first having obtained permission from such landowner.” Consent of the landowner is in all cases an essential condition precedent to the right to hunt or fish on his lands. Blassingame v. State, 11 Ga. App. 809 (76 S. E. 392).
2. One who fishes upon the lands of another without his consent is guilty of a misdemeanor, without reference to the character of the water from which the fish are taken. Hence, one who enters upon the land of another without his consent, and while thereon takes fish from a nav*684igable stream upon which the land abuts, is guilty of a violation of the act of 1911.
Decided May 6, 1913.
Accusation of misdemeanor; from city court of Thomasville— Judge W. H. Hammond. January 27, 1913.
Fondren' Mitchell, for plaintiff in error.
Roscoe Luke, solicitor, contra.
3. It is not decided whether the Ochlochnee river is a navigable stream in Thomas county, within the meaning of section 3631 of the Civil Code.

Judgment affirmed.